Title: To Thomas Jefferson from John Taylor, 25 June 1798
From: Taylor, John
To: Jefferson, Thomas


          
            John Taylor to the Vice President
            Caroline June 25. 1798.
          
          The observations contained in yours of the 4th. instant, upon my letter to Colo. New, induce me to say something respecting our political situation, explanatory of one idea in that letter, of which you evidently disapprove. Convinced of the caution imposed on you by the malevolence of party, I have forborne the liberty I am now about to take; but considering your interrogations as permissive, I will candidly state some of the considerations, which may perhaps have led me into error.
          The party spirit amongst us is geographical or personal. If geographical,  its superiority in either hemisphere, will beget the insolence of tyranny and the misery of slavery. A fluctuation of this superiority, will enlist revenge as an auxiliary passion, and annihilate the chance for human happiness.
          If our party spirit is personal, it must arise from interest. This interest proceeds also from some cause. If the evil is in human nature, it may yet admit of alleviation. But if it springs from political encouragement, it is the work of art, and by art may be counteracted.
          That parties, sufficiently malignant to destroy the public good, are not naturally the issue of every popular government, seems to be evinced by the examples of the State governments, and particularly by the eminent example of Connecticut, which has for about two centuries enjoyed a compleat unanimity under a government, the most democratic of any representative form which ever existed. And that parties may be artificially produced by the scheme of ballancing power against power, is equally evinced by the example of England. Is it not possible, that our great error has been an imitation of the latter precedent, by counterpoising power against power, instead of securing to liberty an ascendant over power, whether simple or complex.
          What are checks and ballances, but party and faction? If a good form of government too often fails, in making bad men good; a bad form of government will too often succeed in making good men bad. Activity can only be bestowed upon these checks and ballances by the exhibition of a prize. The prize can only consist of public property. This activity is then an Evidence, that a constitution has staked its existence, upon the existence of faction and party, and that it ensures their existence, by purchasing it with public rights and wealth.
          If in case of a scission of the union, party spirit would still be natural, how can it be said that our present situation, the characteristic of which is party spirit, is unnatural? Admiting the former position, nature, and not [the] administration, is accountable for the evil. Admiting the idea of geographical parties, as unavoidable in any stated association, it allows that such an association is geographically unnatural, as would be an union between France and England. Under either admission, a reference to corruption and cupidity as the cause of party, is defeated, whence it would result, that all complaints of mal-administration, are groundless.
          Indeed I am unable to discuss any natural political state; not only as a political state is the antithesis to a state of nature, but as all countries and nations seem liable to revolutions in government, and even in character, from artificial causes.
          
          Can even a good administration defeat a constitutional encouragement of wicked propensities; or does a change of men, operate any lasting change of government?
          Admiting (as is conceded by a portion of your observations) that individuals have robbed liberty of its ascendancy, so as to be able to convert the resources of the nation to the purpose of buying and supporting a party, can any remedy exist, except that of depriving individuals of this ascendency, and restoring it, not to other individuals, but to liberty? What endowed them with it? The form of government. What will deprive them of it? A reformation in that form.—A transference of this ascendency to other individuals, will change the tyrant, but not remove the Evil. Did the British people ever gain by a change of ministry? Saturated, are preferable to hungry flies. A southern aristocracy, oppressing the northern States, would be as detestable, as a northern, domineering over the Southern States.
          And what is the proper time for opposing this ascendancy? Shall it be suffered to run through its natural course? How many years will bring it to decrepitude? Let England and all personal ascendancies reply. Let the ancient and modern systems of villenage, illustrate. Let them prove that such usurpations upon the rights of man, are more assailable, the more they are matured.
          If the mass of our citizens are now republican, will submission to ante-republican measures, encrease that mass? Where are the converts made during the late eventful periods by this policy? Has it not already lost the advantage of the locality of political opinion in some degree? A fact, which violently opposes the idea, that party spirit is simply the child of nature, and evidently refers its origin to artifice and management.
          To preserve therefore the purity of the sound members, which now comprise a majority, and by their help to administer medicine to the unsound, seems to be the only mode of restoring the body to health, before the primæ vitæ are irreparably contaminated.
          For it is my poor impression, both that parties, sufficiently malignant to End in political exacerbation, are not natural to a republican government, really dependant on natural will, and also that there is nothing supernatural in the party paroxysm which now exists. If it arises from political causes, the cure must lie in the abolition of those causes; but if it is indeed owing to witchcraft, the spell must be broken by incantations on the part of the republic. Every common rifle-man knows, that when his gun is deprived of its propine by a spell, his remedy is to call in the aid of some conjurer, more powerful than him who laid it on.
          Does not your position “that the party game is for principles,” countenance  this current of ideas? Is it natural for all republicks to be divided upon fundamental principles? May not art and corruption produce such a division? Is man’s natural propensity for liberty, a sufficient curb upon this art and corruption? Monarchy will answer these questions. And let it prove if it can, that an union in political principle is natural to man under a monarchy, but unnatural, under a republick. of this I must doubt, until I see a republick so organized by annual & rotary offices—by breaking the intail of tax laws—and by equal representation, as to retain for the people, a real influence over the government. Constitutional paper vetos, are nothing, compared with a solid check, so woven into the form of government, as to be incapable of a separation from it.
          You will evidently see, that the perfection, and not the scission of the union, was the object of the letter you refer to; to which End, an appretiation of the strength of its soundest parts, will probably tend. A probability, of which the reigning power is so well convinced, that it omits no means tending to its depreciation.
          If persons, as well as principles are threatened, does not even self-preservation call for some measures. As to these I have opinions, but unless you should patronize efforts of the kind, I am convinced that they will prove abortive, and would of [course] aggravate the Evil. For I must candidly declare, that I believe the chance is against a hope, that an individual will in a century, again unite the principles, powers, and confidence, adequate to such an undertaking.
          These measures ought to lead to an amendment of the constitution, if party and persecution are its offspring. A variety of alterations might apply to the evil.
          
            1. An extension of the right of suffrage, and an abbreviation of the term of service.
            2. Rotation in office. If kings find it necessary to change vicegerents to preserve power, let the people proffit from the prudence of princes. Is not merit in office more likely to seduce the people, than to deceive kings? The sole subject upon which talents operate, whether they be exerted to usurp upon despotism, or upon liberty, is the people.
            3. A new mode of abrogating law. Why ought not the mode of repeal, to be naturalised with the mode of legislating? The concurrence in favor of existence, ought to be the same, with that necessary for creation. The existence of a bad law, cannot require a less check than its passage, unless experience is more liable to error, than speculation; unless mankind are more injured by the creation of bad laws, than by their continuance.

  If each enacting power could discontinue a law, it would beget a new check upon party and faction, by rendering advantages obtained under the influence of circumstances, by fraud, or by surprise, more insecure.
            4. Annual tax laws. Standing armies are one cause of oppressive taxation. We prohibit one cause, but tolerate the evil. Armies shall only be temporary, lest they perpetuate oppressive taxes, yet the taxes may be perpetuated under any other pretext.
          
          Taxes are the subsistence of party. As the miasma of marshes contaminate the human body, those of taxes corrupt and putrify the body politic. Taxation transfers wealth from a mass to a selection. It destroys the political Equality, which alone can save liberty; and yet no constitution, whilst devising checks upon power, has devised checks sufficiently strong upon the means which create it. Government, endowed with a right to transfer, bestow, and monopolise wealth in perpetuity is in fact, unlimited. It soon becomes a feudal lord over a nation in villenage. Proffit, to be derived from a combination between the soil and the cultivator, constituted the essence of villenage. Power has altered the mode of extorting this proffit, from a regard to the interest of the master, and not to the interest of the slave. Ignorant and barbarous power adheres to the ancient system of villenage, whilst the more artful, but not less despotic rulers of man, have discovered that he may be turned to greater account, by allowing him a nominal liberty, as an excitement to labor. Thus a nation becomes the vassal of a combination, cold, pitiless and insatiable. Thus a temporary mitigation from individual benevolence, with which the feudal system was adorned; and a chance of its subversion from its solitary weakness, by which it was restrained, are ravished from hopeless man. Avarice and ambition, entrenched behind perpetual taxation, in a disciplined corps, have become the Lords paramount of the creation.
          The limits of a letter forbid an enumeration of other remedies for the evil of party. The right of the State governments to expound the constitution, might possibly be made the basis of a movement towards its amendment. If this is insufficient, the people in state conventions, are incontrovertibly the contracting parties, and possessing the impinging rights, may proceed by orderly steps to attain the object.
          I doubt whether I ought to apologise for this letter, long as it is, because Every one has a right to explain himself—because your letter seemed to invite me to it—and because your charity will indulge me in the relief, afforded by prefering a portion of my political grief, towards the great hope for redress. But since government is geting into the habit of peeping into private letters, and is manufacturing a law, which may  even make it criminal to pray to God for better times, I shall be careful not to repeat so dangerous a liberty.—I hope it may not be criminal to add a suplication for an individual—not—for I will be cautious—as a republican, but as a man.
          May happiness & prosperity be your lot.
        